Exhibit 10.8

 

* Portions of this exhibit are considered confidential by the registrant and
have been omitted from filing and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

RENTRAK CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“RSU Award Agreement”), effective as
of October 1, 2009 (the “Grant Date”), is made by and between RENTRAK
CORPORATION, an Oregon corporation (“Corporation”), and DAVID

I. CHEMEROW (“Employee”).

RECITALS

A. Corporation has adopted the Amended and Restated 2005 Stock Incentive Plan of
Rentrak Corporation (the “Plan”).

B. The Committee appointed to administer the Plan has determined that it would
be to the advantage and best interest of Corporation and its shareholders to
grant the award of Restricted Stock Units provided for in this Agreement (“RSU
Award”) to Employee as an inducement to accept employment as Chief Operating
Officer and Chief Financial Officer of Corporation and as an incentive to
provide high quality services during such employment.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:

1. DEFINITIONS

1.1 “Change in Control Transaction” means the first occurrence of any of the
following:

(a) Any person (including any individual, corporation, limited liability
company, partnership, trust, group, association, or other “person,” as such term
is used in Section 13(d)(3) or 14(d) of the Exchange Act, other than a trustee
or other fiduciary holding securities under an employee benefit plan
of Corporation, is or becomes a beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Corporation representing more than 50 percent of the combined voting power of
Corporation’s then outstanding securities;

(b) A majority of the directors elected at any annual or special meeting of
shareholders are not individuals nominated by Corporation’s then incumbent
Board; or

 

-1-



--------------------------------------------------------------------------------

(c) The shareholders of Corporation approve (i) a merger or consolidation of
Corporation with any other corporation, other than a merger or consolidation
which would result in the Voting Securities (defined as all issued and
outstanding securities ordinarily having the right to vote at elections of
Corporation’s directors) of Corporation outstanding immediately prior to such
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) 50 percent or more of
the combined voting power of the Voting Securities of Corporation or of such
surviving entity outstanding immediately after such merger or consolidation,
(ii) a plan of complete liquidation of Corporation, or (iii) an agreement for
the sale or disposition by Corporation of all or substantially all of its
assets.

1.2 “Employment Agreement” means the Employment Agreement between Employee and
Corporation dated September 14, 2009, as it may be amended from time to time.

1.3 “Modified EBITDA” means Corporation’s Earnings Before Interest, Taxes,
Depreciation, and Amortization (EBITDA) reduced (to the extent not already
reduced), for a given fiscal year, by (a) Corporation’s capital expenditures and
(b) payments to third parties to acquire data to the extent that such payments
total in excess of $*, as determined by Corporation no later than June 15 of
that fiscal year.

1.4 “Modified EBITDA Margin” means the percentage obtained by dividing Modified
EBITDA by total revenues for a given fiscal year.

2. TERMS OF RSU AWARD

2.1 Restricted Stock Units. Effective as of the Grant Date, Corporation has
granted to Employee an RSU Award covering 131,173 Restricted Stock Units,
subject to the terms, definitions, and provisions of this RSU Award Agreement.

2.2 Restriction Periods.

2.2.1 Restriction Period 1. Restriction Period 1 commences on the Grant Date and
ends on June 15, 2010.

2.2.2 Restriction Period 2. Restriction Period 2 commences on April 1, 2010, and
ends on June 15, 2011.

2.2.3 Restriction Period 3. Restriction Period 3 commences on April 1, 2011, and
ends on June 15, 2012.

2.2.4 Restriction Period 4. Restriction Period 4 commences on the Grant Date and
ends on June 15, 2013.

2.3 Restrictions Prior to Applicable Settlement Date. Employee may not sell,
assign, transfer, pledge, encumber, or otherwise dispose of this RSU Award or
the shares of Common Stock to be received upon settlement of the Restricted
Stock Units governed by this RSU Award and except as set forth in Section 2.5
Employee will not become vested in the Restricted Stock

 

 

* Confidential portions omitted pursuant to a request for confidential
treatment.

 

-2-



--------------------------------------------------------------------------------

Units unless Employee continues to serve as an employee of Corporation until the
applicable Settlement Date as provided in Section 3 below, at which time the
foregoing restrictions will lapse and be of no further effect as to the shares
of Common Stock issued on such Settlement Date; provided that, for purposes of
Section 2.4.3, the requirement that Employee remain employed by Corporation
shall cease to apply if Employee’s employment is terminated while a Change in
Control Transaction is pending.

2.4 Vesting of Restricted Stock Units. The RSU Award and the Restricted Stock
Units are initially not vested and may become vested and non-forfeitable upon
the satisfaction of performance goals specified in Sections 2.4.1, 2.4.2, and
2.4.3; provided that the maximum total number of Restricted Stock Units that may
vest with respect to (x) performance goals labeled as “A” in Sections 2.4.1,
2.4.2, and 2.4.3 is 55,231; (y) performance goals labeled as “B” in Sections
2.4.1, 2.4.2, and 2.4.3 is 76,913; and (z) performance goals labeled as “C” in
Sections 2.4.1, 2.4.2, and 2.4.3 is 131,173; and further provided that in no
event will more than a total of 131,173 Restricted Stock Units become vested and
nonforfeitable pursuant to this RSU Award Agreement.

2.4.1 Financial Goals. Subject to the accelerated vesting provisions of
Section 2.5, the RSU Award and the Restricted Stock Units may become vested and
nonforfeitable upon the satisfaction of goals relating to the Corporation’s
Modified EBITDA and Modified EBITDA Margin as of the expiration of the
applicable Restriction Period, as follows:

(a) A portion of the Restricted Stock Units equal to a maximum of 26,360 of the
total Restricted Stock Units subject to this RSU Award are subject to
Restriction Period 1 and will become vested and nonforfeitable according to the
following schedule:

 

   0    if Modified EBITDA for fiscal year ending March 31, 2010, is less than
$* “A”:    12,553    if Modified EBITDA and Modified EBITDA Margin for fiscal
year ending March 31, 2010, are equal to or greater than $* and *%, respectively
“B”:    16,318    if Modified EBITDA and Modified EBITDA Margin for fiscal year
ending March 31, 2010, are equal to or greater than $* and *%, respectively “C”:
   26,360    if Modified EBITDA and Modified EBITDA Margin for fiscal year
ending March 31, 2010, are equal to or greater than $* and *%, respectively

(b) A portion of the Restricted Stock Units equal to a maximum of 37,971 of the
total Restricted Stock Units subject to this RSU Award are subject to
Restriction Period 2 and will become vested nonforfeitable according to the
following schedule:

 

0    if Modified EBITDA for fiscal year ending March 31, 2011, is less than $*

 

 

* Confidential portions omitted pursuant to a request for confidential
treatment.

 

-3-



--------------------------------------------------------------------------------

“A”:    15,988    if Modified EBITDA and Modified EBITDA Margin for fiscal year
ending March 31, 2011, are equal to or greater than $* and *%, respectively “B”:
   21,984    If Modified EBITDA and Modified EBITDA Margin for fiscal year
ending March 31, 2011, are equal to or greater than $* and *%, respectively “C”:
   37,971    if Modified EBITDA and Modified EBITDA Margin for fiscal year
ending March 31, 2011, are equal to or greater than $* and *%, respectively

(c) A portion of the Restricted Stock Units equal to a maximum of 66,842 of the
total Restricted Stock Units subject to this RSU Award are subject to
Restriction Period 3 and will become vested and nonforfeitable according to the
following schedule:

 

   0    if Modified EBITDA for fiscal year ending March 31, 2012, is less than
$* “A”:    25,719    if Modified EBITDA and Modified EBITDA Margin for fiscal
year ending March 31, 2012, are equal to or greater than $* and *%, respectively
“B”:    38,611    if Modified EBITDA and Modified EBITDA Margin for fiscal year
ending March 31, 2012, are equal to or greater than $* and *%, respectively “C”:
   66,842    if Modified EBITDA and Modified EBITDA Margin for fiscal year
ending March 31, 2012, are equal to or greater than $* and *%, respectively

2.4.2 Share Price Goals. Subject to the accelerated vesting provisions of
Section 2.5, the RSU Award and the Restricted Stock Units may become vested and
nonforfeitable from time to time during Restriction Period 4 as follows:

(a) “A”: The first time, if any, that the Common Stock trades at or above $20.00
per share for 65 consecutive trading days, 55,231 Restricted Stock Units will
become vested and nonforfeitable.

(b) “B”: For each $1.00 above $20.00 per share up to and including $30.00 per
share that the Common Stock trades for a period of 65 consecutive trading days
(in each case only once during Restriction Period 4), an additional 2,071
Restricted Stock Units will vest and become nonforfeitable. As an example, if
during Restriction Period 1, the Common Stock trades above $25.00 per share for
a period of 65 consecutive trading days, a total of 65,586 Restricted Stock
Units will vest and become nonforfeitable, subject to the overall maximum limit
set forth above.

 

 

* Confidential portions omitted pursuant to a request for confidential
treatment.

 

-4-



--------------------------------------------------------------------------------

(c) “C”: For each $1.00 above $30.00 per share up to and including $40.00 per
share that the Common Stock trades for a period of 65 consecutive trading days
(in each case only once during Restriction Period 4), an additional 5,523
Restricted Stock Units will vest and become nonforfeitable.

(d) Corporation will review the cumulative trading history of the Common Stock
on the last trading day of each calendar week during Restriction Period 4 to
determine to what extent, if any, the Restricted Stock Units have become vested
under this Section 2.4.2.

2.4.3 Vesting in Connection With Change in Control Transaction. Subject to the
accelerated vesting provisions of Section 2.5, Restricted Stock Units under this
RSU Award will become vested and nonforfeitable upon the occurrence of a Change
in Control Transaction as defined in Section 1.1(c) above during Restriction
Period 4 based on the per share price of the Common Stock as valued for purposes
of such Change in Control Transaction or, if there is no such valuation, the
Fair Market Value of a share of the Common Stock on the day immediately
preceding the date on which such Change in Control Transaction occurs (the
“Pre-CIC Value”), as follows:

(a) “A”: If the per share price of the Common Stock as valued for purposes of
such Change in Control Transaction (or the Pre-CIC Value, if applicable) is
$20.00 or above, 55,231 Restricted Stock Units will become vested and
nonforfeitable.

(b) “B”: For each $1.00 above $20.00 per share up to and including $30.00 per
share that the Common Stock is valued for purposes of such Change in Control
Transaction (or the Pre-CIC Value, if applicable), an additional 2,071
Restricted Stock Units will vest and become nonforfeitable.

(c) “C”: For each $1.00 above $30.00 per share up to and including $40.00 per
share that the Common Stock is valued for purposes of such Change in Control
Transaction (or the Pre-CIC Value, if applicable), an additional 5,523
Restricted Stock Units will vest and become nonforfeitable. As an example, if
the Change in Control Transaction is valued at $33.00 per share of Common Stock,
Restricted Stock Units previously vested at the $25.00 price level pursuant to
Section 2.4.2(b) and no Restricted Stock Units have vested under Section 2.4.1
above, an additional 26,924 Restricted Stock Units will vest and become
nonforfeitable under this Section 2.4.3(b), subject to the overall maximum limit
of 131,173 Restricted Stock Units.

(d) Upon the occurrence of a Change in Control Transaction as defined in
Section 1.1(c) above, all Restricted Stock Units which have not vested pursuant
to Sections 2.4.1, 2.4.2 or this Section 2.4.3 will be forfeited.

2.5 Acceleration of Vesting in Connection with Termination. Notwithstanding
Section 2.4, if Employee is terminated by Corporation without Cause or Employee
terminates his employment for Good Reason (as defined in the Employment
Agreement), Restricted Stock Units will become vested and nonforfeitable as
follows: 36,000 Restricted Stock Units if such termination occurs on or prior to
June 30, 2010, 54,000 Restricted Stock Units if such termination occurs on or
after July 1, 2010, and on or prior to June 30, 2011, and 72,000 Restricted
Stock Units if such termination occurs on or after July 1, 2011, and on or prior
to June 30, 2012,

 

-5-



--------------------------------------------------------------------------------

in each case less such number of Restricted Stock Units, if any, that had
previously vested. All remaining Restricted Stock Units which have not
previously vested under Section 2.4 will be forfeited. Acceleration of vesting
under this Section 2.5 is conditioned upon execution of the release described in
Section 6.2 of the Employment Agreement within 30 days following termination of
Executive’s employment with Corporation.

2.6 Forfeiture of Restricted Stock Units. On the earlier of the date that
Employee ceases to be an employee of Corporation for any reason and the
expiration of Restriction Period 4 (or such later date which is a Settlement
Date triggered by an event occurring prior to the expiration of Restriction
Period 4), all Restricted Stock Units which have not previously vested under
Section 2.4 prior to termination or vested under Section 2.5 on the date of
termination will be forfeited.

3. SETTLEMENT OF RESTRICTED STOCK UNITS

3.1 Settlement Date. For Restricted Stock Units that vest pursuant to
Section 2.4.1, the applicable Settlement Date is the June 15 concurrent with the
end of the applicable Restriction Period.

3.2 Accelerated Settlement Date. In the event the vesting of Restricted Stock
Units is accelerated pursuant to Section 2.4.2, the Settlement Date will be the
3rd business day after the end of the applicable calendar week in which vesting
occurs. In the event the vesting of Restricted Stock Units is accelerated
pursuant to Section 2.4.3, the Settlement Date will be the date that the Change
in Control Transaction occurs. In the event the vesting of Restricted Stock
Units is accelerated pursuant to Section 2.5, the Settlement Date will be the
date that Employee’s employment is terminated.

3.3 Form of Settlement. If all or a portion of the Restricted Stock Units
subject to this RSU Award becomes vested, then on the applicable Settlement
Date, Corporation will deliver to Employee an unrestricted certificate for a
number of shares of Common Stock equal to the number of Restricted Stock Units
that became vested as provided in Section 2.4 or 2.5, as applicable.

3.4 Withholding Taxes.

3.4.1 General. Employee will be responsible for payment of all federal, state,
and local withholding taxes and Employee’s portion of any applicable payroll
taxes imposed in connection with the settlement of the RSU Award and the
issuance of shares with respect to vested Restricted Stock Units (collectively,
the “Applicable Taxes”). Corporation’s obligation to issue shares of Common
Stock in settlement of the RSU Award is expressly conditioned on Employee’s
making arrangements satisfactory to Corporation, in its sole and absolute
discretion, for the payment of all Applicable Taxes.

3.4.2 Method of Payment. Employee may pay to Corporation (in cash or by check)
an amount equal to the Applicable Taxes. In the event that Employee does not
submit payment of the entire amount of Applicable Taxes, Employee expressly
authorizes Corporation to withhold a number of unrestricted shares (thus
reducing the number of unrestricted shares to be issued to Employee) having a
fair market value (as of the date the RSU Award is settled) equal to the
remaining balance of the Applicable Taxes.

 

-6-



--------------------------------------------------------------------------------

4. OTHER PROVISIONS

4.1 RSU Award Not Transferable. Neither the RSU Award nor the Restricted Stock
Units nor any interest or right in the RSU Award or the Restricted Stock Units
may be sold, pledged, assigned, or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Restricted Stock
Units have been settled as provided in this RSU Award Agreement. Neither the RSU
Award nor any interest or right in the Restricted Stock Units will be liable for
the debts, obligations, contracts or engagements of Employee or his successors
in interest or will be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition will be null and void and
of no effect, except to the extent that such disposition is permitted by the
preceding sentence.

4.2 Rights as Shareholder. Prior to the issuance of a certificate for shares of
Common Stock in settlement of Restricted Stock Units, Employee will have no
rights as a shareholder of Corporation with respect to this RSU Award or the
Restricted Stock Units.

4.3 Construction. All rights and obligations under this RSU Award Agreement will
be governed by and construed in accordance with the laws of the state of Oregon,
without regard to principles of conflict of laws.

4.4 Adjustment to RSU Award. The RSU Award is subject to adjustment as provided
in Section 13 of the Plan.

4.5 Shares to Be Reserved. Corporation will at all times during the term of the
RSU Award reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this RSU Award Agreement.

4.6 Compliance With Securities Laws. Employee acknowledges that the RSU Award is
intended to conform to the extent necessary with all provisions of the
Securities Act of 1933 and the Securities Exchange Act of 1934 and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 144 under the Securities Act of
1933 and Rule 16b-3 under the Securities Exchange Act of 1934. Notwithstanding
anything herein to the contrary, the RSU Award is granted only in such a manner
as to conform to such laws, rules and regulations. To the extent permitted by
applicable law, this RSU Award Agreement will be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

4.7 Definition of Terms. All capitalized terms used in this Agreement without
definition have the meanings assigned to such terms in the Plan.

[Signature page follows]

 

-7-



--------------------------------------------------------------------------------

RENTRAK CORPORATION By  

/s/ William P. Livek

  William P. Livek   Chief Executive Officer

 

/s/ David I. Chemerow

David I. Chemerow

Address:

355 Londonberry Road, NW

Atlanta, GA 30327

Employee’s Taxpayer Identification Number:                     

 

-1-